Citation Nr: 1545499	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a hearing loss disability for the period prior to October 23, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for a hearing loss disability for the period since October 23, 2014.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to June 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In the November 2013 rating decision, the RO granted service connection for bilateral hearing loss at an initial 10 percent disability rating, effective March 18, 2013.

In the November 2014 rating decision, the RO increased the initial rating for bilateral hearing loss from 10 to 20 percent, effective October 23, 2014.

The Board notes that since the increase from 10 to 20 percent for bilateral hearing loss did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 20 for the period since October 23, 2014 for bilateral hearing loss remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to October 23, 2014, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level II hearing acuity in the right ear and level VII hearing acuity in the left ear.

2.  For the period since October 23, 2014, the Veteran's service- connected bilateral hearing loss has been manifested by no worse than level IV hearing acuity in the right ear and level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a bilateral hearing loss disability for the period prior to October 23, 2014, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for an initial rating in excess of 20 percent for a bilateral hearing loss disability for the period since October 23, 2014, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a November 2013 letter, prior to the date of the issuance of the appealed November 2013 and November 2014 rating decisions.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for higher initial ratings for bilateral hearing loss.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim for an increased rating.  Moreover, the Veteran is represented by the Kentucky Department of Veterans Affairs, whom the Board presumes is competent in the practice of Veteran's law. 

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for bilateral hearing loss and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 2013 and October 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2013 and October 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2014). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for the period prior to October 23, 2014 and entitlement to an initial rating in excess of 20 percent for the period since October 23, 2014 for a bilateral hearing loss disability.  

As noted above, the Veteran has a current initial 10 percent evaluation for service-connected bilateral hearing loss for the period prior to October 23, 2014 and a current initial 20 percent evaluation for service-connected bilateral hearing loss for the period since October 23, 2014.

Period Prior to October 23, 2014

The Veteran underwent a VA examination in November 2013.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
65
LEFT
60
70
70
70

The average decibel threshold was 51 on the right and 68 on the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 60 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II while the left ear pure tone threshold average of 68 when combined with the left ear speech recognition of 60 percent results in a Roman numeral designation of VII.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's left ear pure tone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 10 percent.  Under Table VIa, the left ear pure tone threshold average of 68 warrants a Roman numeral designation of V, which is lower than the Roman numeral designation of VII under Table VI.  The V, for the left ear, when combined with the right ear designation of II, results in only a 10 percent rating.  Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period prior to October 23, 2014, this evaluation does not provide a basis for awarding an evaluation in excess of 10 percent and a rating in excess of 10 percent is clearly not available based on these findings.

As the November 2013 testing results noted above do not yield findings to support assignment of an initial rating in excess of 10 percent for bilateral hearing loss, the Veteran is not entitled to an initial rating in excess of 10 percent for bilateral hearing loss for the period prior to October 23, 2014.  38 C.F.R. §§ 4.7, 4.21.  





Period Since October 23, 2014

On audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
55
70
LEFT
55
65
65
70

The average decibel threshold was 54 on the right and 64 on the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 60 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 54 combined with the right ear speech discrimination of 80 percent results in a Roman numeral designation of IV, while the left ear pure tone threshold average of 64 when combined with the left ear speech recognition of 60 percent results in a Roman numeral designation of VI.  Application of these findings to Table VII corresponds to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's left ear pure tone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, the provisions of 38 C.F.R. § 4.86(b) are for application.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 10 percent.  Under Table VIa, the left ear pure tone threshold average of 64 warrants a Roman numeral designation of V, which is lower than the Roman numeral designation of VI under Table VI.  The V for the left ear, when combined with the right ear designation of IV, results in only a 20 percent rating.  Thus, based on application of VA's method for evaluating hearing loss, the Board finds that, for the period since October 23, 2014, this evaluation does not provide a basis for awarding an evaluation in excess of 20 percent and a rating in excess of 20 percent is clearly not available based on these findings.

As the October 2014 testing results noted above do not yield findings to support assignment of an initial rating in excess of 20 percent for bilateral hearing loss, the Veteran is not entitled to an initial rating in excess of 20 percent for bilateral hearing loss for the period since October 23, 2014.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  The Board again notes that the November 2013 and October 2014 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2014).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, an initial rating in excess of 10 percent for the period prior to October 23, 2014 and an initial rating in excess of 20 percent for the period since October 23, 2014 for bilateral hearing loss are not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the October 2014 VA examiner specifically assessed the effects of the Veteran's hearing loss on his occupational activities, noting that the Veteran's hearing loss impacted his ordinary conditions of daily life and his ability to work as the Veteran reported having a lot of difficulty understanding speech on the left side which was especially bad in noise.  Similarly, the November 2013 VA examiner noted that the Veteran reported having some problems understanding some speech and also used closed captioning a lot.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his bilateral hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a hearing loss disability for the period prior to October 23, 2014 is denied.

Entitlement to an initial rating in excess of 20 percent for a hearing loss disability for the period since October 23, 2014 is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


